DETAILED ACTION
Election Acknowledged
Applicant's election with traverse of the invention of Group I encompassing claims 52-77 and the species of A) polymer and B) protein in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that Berg does not teach the subject matter as recited by instant claim 52.  This is not found persuasive  because claim 52 requirements of “for forming a solid tissue scaffold” and “wherein the plurality… are capable of interlinking” are intended use limitations. Berg does in fact teach porous collagen particles which may read on the general nature of the claimed invention. Applicants traversal arguments are not considered persuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 52-89 are pending, claims 60, 64, 70 and 77-89 are withdrawn as being directed to nonelected subject matter and claims 52-59, 61-63, 65-69 and 71-76 are presented for examination on the merits. The following rejections are made.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-54, 59 and 61-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (US 2007/0254035)
Hao discloses polymer extrudates that comprise biologically active agents, such as proteins like bone morphogenic protein (see [0081, 0102]) (see instant claims 61 and 62) wherein polymer extrudates may be constructed into a scaffolds for use in tissue engineering (see abstract and [0130]). Hao discloses that the active agent may be admixed in the extruded mass (see [0001] (see isntant claim 63). Exemplified polymers include polylactic acid, polycaprolactone, polyethylene glycol and collagen (see [0056, 0064, 0066]) (see instant claim 54). Mixtures of these polymers are envisaged thereby yielding a hollow pellet comprising synthetic polymer (PEG) blended with natural polymer (collagen) (see instant claim 59). The polymer extrudate may be in the form of a tube or cylinder possessing a hollow section along its length (see [0001, 0038]) (see instant claims 52 and 53). As to the hollow tubes of Hao’s ability to interlink, this is considered implicit given the materials used by Hunter are overlapping with those used by Hao (e.g. PEG, polycaprolactone, collagen, etc.).  Regarding instant claim 52 limitation that the “plurality of polymer pellets are capable of interlinking and setting into a solid scaffold”, this is an intended use as the requirement is that the pellets be “capable” of performing such a function but does not require the outcome to actually be manifested. Moreover, because the composition of Hao is identical to that being claimed, it would be expected that the property of being “capable of interlinking” would necessarily occur. See MPEP 2112.01. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-59, 61-63, 65-69, 71-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0063997) in view of Hao et al. (US 2007/0254035)
Hunter is directed to a delivery system with scaffolds wherein the system is injectable and comprises a) an injectable scaffold material comprising discrete particles which are capable of interacting to form a scaffold and b) a carrier such as an aqueous carrier like water for delivery (see abstract and [0013]) (see instant claims 56 and 72). The discrete particles of the scaffold may be porous (see [0069]). 
Materials used to produce the particles include polymers such as polylactic acid, polycaprolactone, polyethylene glycol (PEG), polyethyleneimine, collagen and mixtures/combinations thereof (see [0056]) (see instant claims 54 and 75). It’s observed that the particle may comprise a mixture of synthetic polymer blended with natural polymer (e.g. PEG + collagen) (see instant claims 59 and 76). 
The carrier may comprise a plasticizer (see [0015]) (see instant claims 57 and 73). It is noted that Hunter identifies polyethylene glycol (PEG), polypropylene glycol, poly (lactic acid) 
The porous scaffolds are to include an active agent such as bone morphogenic proteins (see [0012]) (see instant claims 61, 62 and 69). The active agent may be included in the carrier phase of the composition (see abstract) (see instant claims 63 and 68).
Regarding the ability of the particles to interact with other particles of the composition such that the particle-particle interaction yields a solidified porous scaffold (see [0044]). The interaction may cause the particles to crosslink such that the particles become physically connected and held together and may be achieved by covalent, non-covalent, electrostatic, cohesive and entanglement interactions. Thus, the particles of Hunter are “capable of interlinking and setting into a solid scaffold” as required by instant claims 52 and 65. 
Regarding instant claim 66, given that the particles of Hunter are dispersed in a liquid carrier, the orientation of the particles would be non-uniform given the randomness by which the particles would exist in the solution. As such, it would be reasonably expected that the particles would be “non-uniformly orientated relative to each other”. 
Hunter fails to teach their particles as being “hollow polymer pellet” having a “tubular structure” with a hollow extending therethrough.
 Hao is directed to active polymer extrudates wherein the scaffolds may be used to structure scaffolds for use in tissue engineering (see abstract and [0130]). Exemplified polymers include polylactic acid, polycaprolactone, polyethylene glycol and collagen (see [0056, 0064, 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 54 and 75 both recite “…polysaccharides including pectins, alginates, collagen…” The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611